Case 1:18-CV-08250-.]SR Document 18 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTR]CT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiff, AFFIDAVIT OF TYLER MEADE
IN SUPPORT OF MOTION TO
v. SEAL

CHARLES SHREM.

… _ 1 8 CV 825 0

I, Tyler Meade, hereby declare as follows:

 

 

l. l am member of the California and New York Bars and Prineipal at the Meade
Firm p.c._. counsel for Plaintiff Winklevoss Capital Fund, LLC (“WCF”) in the above referenced
matter. Except as to matters stated on information and belief, l have personal knowledge of the
information referenced herein and could competently testify as to its truth if called to do So. AS
to matters stated on information and belief, l am informed and believe them to be true.

2. l have served as outside counsel for Cameron and Tyler Winklevoss, and their
related entities, since 2011. There has been extensive press coverage in almost every suit filed on
behalf of, or against, the Winklevosses. See. e.g., Brandon Gee, W:`nk!evoss twins prevail cm
summazyjudgmem in Facebook sw'r, MAssACHUsETTs LAwYERs WEEI<LY (Jan. 13, 2015),
https:fimasslawversweeklv.comfZOl5)'01!13fwinklevoss-twinS-Drevail-on-summ_arv-iudgment-in-
facebook-suit!.

3. Based on the frequency and extent of press coverage of litigation involving the

Winklevoss brothers, and on the notoriety of Char|ie Shrem, l believe WCF’s Complaint and Ex

 

Case 1:18-CV-08250-.]SR Document 18 Filed 10/26/18 Page 2 of 2

Pane .~\pplieation for Prejudgment Attachment will garner immediate and extensive press
coverage upon public filing
4. A Google news search for “Winklevoss" yields 35,100 results, and a Google news

search for “Charlie Shrem" yields 5,310 results

l declare under penaltyl of perjury under the laws of the United States and the State of

-.\ie\\' York that the foregoing is true and correct to the best of my knowledge

Executed on September ll, 2013 in New York, New Yorl<.

Tylcrzl\/ieade

